


--------------------------------------------------------------------------------


EXHIBIT 10.1




Genentech, Inc. 1991 Employee Stock Plan


(Amended and restated effective April 15, 2008)


1. Purpose
 
The purpose of this 1991 Employee Stock Plan (the “Plan”) is to provide
employees of Genentech, Inc. (the “Company”), and its U.S. subsidiaries
designated by the Company’s Board of Directors, who wish to become stockholders
of the Company an opportunity to purchase (i) shares of Common Stock of the
Company (the “Shares”). The Plan is intended to qualify as an “employee stock
purchase plan” within the meaning of Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”).
 
2. Eligible Employees
 
Subject to the provisions of Sections 7, 8 and 9 below, any individual who is in
the full-time employment of the Company on the day on which a Grant Date (as
defined in Section 3 below) occurs is eligible to participate in an offering of
Shares made by the Company hereunder. In addition, the Board of Directors may at
any time designate one or more of the Company’s U.S. subsidiary corporations (as
defined in Section 425(f) of the Code) to be included in an offering of Shares
under the Plan. Full-time employment shall mean employment by the Company or its
designated U.S. subsidiary for:
 

 
(a)
20 hours or more per week; and

 

 
(b)
more than five months in the calendar year.

 
3. Grant Dates
 
From time to time, the Board of Directors may fix a date (a “Grant Date”) or a
series of dates (each of which is a “Grant Date”) on which the Company will
grant rights to purchase Shares (“Rights”) to employees eligible to participate.
 
4. Prices
 
The purchase price per Share for Shares covered by a grant of Rights hereunder
shall be determined by the Board of Directors, but in no event shall be less
than the lesser of:
 

 
(a)
eighty-five percent (85%) of the fair market value of a Share on the Grant Date
on which such Right was granted; or

 

 
(b)
eighty-five percent (85%) of the fair market value of a Share on the date such
Right is exercised as to that Share.

 
5. Exercise of Rights and Method of Payment
 

 
(a)
Rights granted under the Plan will be exercisable on specific dates as
determined by the Board of Directors.

 

 
(b)
The method of payment for Shares purchased upon exercise of Rights granted
hereunder shall be through regular payroll deductions or by lump sum cash
payment, or both, as determined by the Board of Directors. No interest shall be
paid upon payroll deductions or other payments in exercise of Rights unless
specifically provided for by the Board of Directors.

 
6. Terms of Rights
 
Rights granted hereunder shall be exercisable during a twenty-seven (27) month
period or such shorter period as determined by the Board of Directors. All
Rights granted to an employee shall terminate upon termination of full-time
employment of the employee. Any payments received by the Company from a
participating employee with respect to a Right granted hereunder and not
utilized for the purchase of Shares upon exercise of such Right shall be
promptly returned to such employee by the Company after termination of such
Right, except that amounts that were not so utilized because such amounts were
insufficient to purchase a whole Share may be applied toward the purchase of
Shares pursuant to a Right subsequently granted hereunder, if any.
 
7. Shares Subject to the Plan
 
No more than Sixty Two Million Four Hundred Thousand (62,400,000) Shares may be
sold pursuant to Rights granted under the Plan. Appropriate adjustments in the
above figure, in the number of Shares covered by outstanding Rights granted
hereunder, in the exercise price of the Rights and in the maximum number of
Shares which an employee may purchase (pursuant to Section 9 below) shall be
made to give effect to any mergers, consolidations, reorganizations,
recapitalizations, stock splits, stock dividends or other relevant changes in
the capitalization of the Company occurring after the effective date of the
Plan, provided that no fractional Shares shall be subject to a Right and each
Right shall be adjusted downward to the nearest full Share. Any agreement of
merger or consolidation will include provisions for protection of the then
existing Rights of participating employees under the Plan. Either authorized and
unissued Shares or issued Shares heretofore or hereafter reacquired by the
Company may be made subject to Rights under the Plan. If for any reason any
Right under the Plan terminates in whole or in part, Shares subject to such
terminated Right may again be subject to a Right under the Plan.
 
8. Limitations on Grants
 
Anything to the contrary notwithstanding, pursuant to Section 423 of the Code:
 

 
(a)
No employee shall be granted a Right hereunder if such employee, immediately
after the Right is granted, owns stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company,
its parent corporation (as defined in Section 425(c) of the Code) or any
subsidiary corporation, in each case computed in accordance with
Section 423(b)(3) of the Code.

 

 
(b)
No employee shall be granted a Right which permits his Rights to purchase Shares
under all employee stock purchase plans of the Company and its subsidiaries to
accrue at a rate which exceeds twenty-five thousand dollars ($25,000) (or such
other maximum as may be prescribed from time to time by the Code) of fair market
value of such Shares (determined at the time such Right is granted) for each
calendar year in which such Right is outstanding at any time, all in accordance
with the provisions of Section 423(b)(8) of the Code.

 
9. Limits on Participation
 

 
(a)
Participation shall be limited to eligible employees who enroll under the Plan.

 

 
(b)
No Right granted to any participating employee shall cover more than Ninety Six
Thousand (96,000) Shares.

 

 
(c)
No more than One Million Four Hundred Forty Thousand (1,440,000) Shares may be
purchased during any calendar quarter upon the exercise of Rights granted under
the Plan; provided, however, that for those calendar quarters in which the
Company pays regular annual bonuses to eligible employees, the maximum aggregate
number of Shares which may be purchased upon the exercise of Rights shall be One
Million Six Hundred Thousand (1,600,000) Shares. If the aggregate purchases of
Shares upon exercises of Rights granted under the Plan would exceed the
applicable maximum number for a particular calendar quarter, the maximum
permitted number of Shares shall be allocated to the exercising participants in
proportion to the number of Shares they would otherwise purchase during such
calendar quarter.

 
10. Employee’s Rights as Stockholder
 
No participating employee shall have any Rights as a stockholder in the Shares
covered by a Right granted hereunder until such Right has been exercised, full
payment has been made for the corresponding Shares and the purchase has been
entered in the records of the Transfer Agent for the Shares.
 
11. Rights Not Transferable
 
Rights under the Plan are not assignable or transferable by a participating
employee.
 
12. Amendments or Discontinuance of the Plan
 
The Board of Directors of the Company shall have the right to amend, modify or
terminate the Plan at any time without notice; provided, however, that the then
existing Rights of all participating employees shall not be adversely affected
thereby, except that in the case of a participating employee of a foreign branch
of the Company or a designated U.S. subsidiary corporation the Plan may be
varied to conform with local laws, and provided further that, subject to the
provisions of Section 7 above, no such amendment to the Plan shall, without the
approval of the stockholders of the Company:
 

 
(a)
Increase the total number of Shares which may be offered under the Plan;

 

 
(b)
Amend the Plan in any manner which would render Rights granted hereunder
unqualified for special tax treatment under Section 421 of the Code.

 
13. Effective Date and Approvals
 
The Plan shall become effective as of January 1, 1991. The Company’s obligation
to offer, sell or deliver its Shares under the Plan is subject to the approval
of the Company’s stockholders and any governmental approval required in
connection with the authorized issuance or sale of such Shares and is further
subject to the determination by the Company that all applicable securities laws
have been complied with.
 
14. Administration of the Plan
 
The Board of Directors or any committee or person(s) to whom it delegates its
authority (the “Administrator”) shall administer, interpret and apply all
provisions of the Plan. The Administrator may waive such provisions of the Plan
as it deems necessary to meet special circumstances not anticipated or covered
expressly by the Plan. Nothing contained in this Section shall be deemed to
authorize the Administrator to alter or administer the provisions of the Plan in
a manner inconsistent with the provisions of Section 423 of the Code.



 
 

--------------------------------------------------------------------------------

 
